
	
		II
		110th CONGRESS
		1st Session
		S. 500
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Salazar (for
			 himself, Mr. Martinez,
			 Mr. Menendez, Mr. Bayh, Mr.
			 Biden, Mr. Bingaman,
			 Mrs. Boxer, Mr.
			 Domenici, Mr. Durbin,
			 Mrs. Feinstein, Mrs. Hutchison, Mr.
			 Kennedy, Mr. Kerry,
			 Mr. Lautenberg, Mr. Lieberman, Mr.
			 Lugar, Mr. McCain,
			 Mr. Nelson of Florida,
			 Mr. Obama, Mr.
			 Reid, Mr. Schumer,
			 Mr. Brown, Mr.
			 Feingold, and Mrs. Clinton)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Commission to Study the
		  Potential Creation of the National Museum of the American Latino to develop a
		  plan of action for the establishment and maintenance of a National Museum of
		  the American Latino in Washington, DC, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission to Study the Potential
			 Creation of the National Museum of the American Latino Act of
			 2007.
		2.Establishment of Commission
			(a)In generalThere is established the Commission to
			 Study the Potential Creation of a National Museum of the American Latino (in
			 this Act referred to as the Commission).
			(b)MembershipThe Commission shall consist of 23 members
			 appointed not later than 6 months after the date of enactment of this Act as
			 follows:
				(1)The President shall appoint 7 voting
			 members.
				(2)The Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, the
			 majority leader of the Senate, and the minority leader of the Senate shall each
			 appoint 3 voting members.
				(3)In addition to the members appointed under
			 paragraph (2), the Speaker of the House of Representatives, the minority leader
			 of the House of Representatives, the majority leader of the Senate, and the
			 minority leader of the Senate shall each appoint 1 nonvoting member.
				(c)QualificationsMembers of the Commission shall be chosen
			 from among individuals, or representatives of institutions or entities, who
			 possess either—
				(1)a demonstrated commitment to the research,
			 study, or promotion of American Latino life, art, history, political or
			 economic status, or culture, together with—
					(A)expertise in museum administration;
					(B)expertise in fundraising for nonprofit or
			 cultural institutions;
					(C)experience in the study and teaching of
			 Latino culture and history at the post-secondary level;
					(D)experience in studying the issue of the
			 Smithsonian Institution’s representation of American Latino art, life, history,
			 and culture; or
					(E)extensive experience in public or elected
			 service; or
					(2)experience in the administration of, or the
			 planning for the establishment of, museums devoted to the study and promotion
			 of the role of ethnic, racial, or cultural groups in American history.
				3.Functions of the Commission
			(a)Plan of action for establishment and
			 maintenance of MuseumThe
			 Commission shall submit a report to the President and Congress containing its
			 recommendations with respect to a plan of action for the establishment and
			 maintenance of a National Museum of the American Latino in Washington, DC (in
			 this Act referred to as the Museum).
			(b)Fundraising planThe Commission shall develop a fundraising
			 plan for supporting the creation and maintenance of the Museum through
			 contributions by the American people, and a separate plan on fundraising by the
			 American Latino community.
			(c)Report on issuesThe Commission shall examine (in
			 consultation with the Secretary of the Smithsonian Institution), and submit a
			 report to the President and Congress on, the following issues:
				(1)The availability and cost of collections to
			 be acquired and housed in the Museum.
				(2)The impact of the Museum on regional
			 Hispanic- and Latino-related museums.
				(3)Possible locations for the Museum in
			 Washington, DC and its environs, to be considered in consultation with the
			 National Capital Planning Commission and the Commission of Fine Arts, the
			 Department of the Interior and Smithsonian Institution.
				(4)Whether the Museum should be located within
			 the Smithsonian Institution.
				(5)The governance and organizational structure
			 from which the Museum should operate.
				(6)How to engage the American Latino community
			 in the development and design of the Museum.
				(7)The cost of constructing, operating, and
			 maintaining the Museum.
				(d)Legislation To carry out plan of
			 actionBased on the
			 recommendations contained in the report submitted under subsection (a) and the
			 report submitted under subsection (c), the Commission shall submit for
			 consideration to the Committee on Transportation and Infrastructure of the
			 House of Representatives, the Committee on House Administration of the House of
			 Representatives, the Committee on Rules and Administration of the Senate, the
			 Committees on Natural Resources of the House of Representatives and the Senate,
			 and the Committees on Appropriations of the House of Representatives and the
			 Senate recommendations for a legislative plan of action to create and construct
			 the Museum.
			(e)National conferenceIn carrying out its functions under this
			 section, the Commission may convene a national conference on the Museum,
			 comprised of individuals committed to the advancement of American Latino life,
			 art, history, and culture, not later than 18 months after the commission
			 members are selected.
			4.Administrative provisions
			(a)Facilities and support of department of the
			 interiorThe Department of
			 the Interior shall provide from funds appropriated for this purpose
			 administrative services, facilities, and funds necessary for the performance of
			 the Commission’s functions. These funds shall be made available prior to any
			 meetings of the Commission.
			(b)CompensationEach member of the Commission who is not an
			 officer or employee of the Federal Government may receive compensation for each
			 day on which the member is engaged in the work of the Commission, at a daily
			 rate to be determined by the Secretary of the Interior.
			(c)Travel expensesEach member shall be entitled to travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
			(d)Federal advisory committee
			 actThe Commission is not
			 subject to the provisions of the Federal Advisory Committee Act.
			5.Deadline for submission of reports;
			 termination
			(a)DeadlineThe Commission shall submit final versions
			 of the reports and plans required under section 3 not later than 24 months
			 after the date of the Commission’s first meeting.
			(b)TerminationThe Commission shall terminate not later
			 than 30 days after submitting the final versions of reports and plans pursuant
			 to subsection (a).
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for carrying out the activities of the Commission
			 $2,100,000 for the first fiscal year beginning after the date of enactment of
			 this Act and $1,100,000 for the second fiscal year beginning after the date of
			 enactment of this Act.
		
